[Cite as State v. Kendrick, 2014-Ohio-2816.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :     Appellate Case No. 26042
          Plaintiff-Appellee                       :
                                                   :     Trial Court Case No. 2003-CR-4234
 v.                                                :
                                                   :     (Criminal Appeal from
 SHAUN D. KENDRICK                                 :     (Common Pleas Court)
                                                   :
          Defendant-Appellant                      :

                                               ...........
                                               OPINION
                               Rendered on the 27th day of June, 2014.
                                               ...........

MATHIAS H. HECK, JR., by MICHELE D. PHIPPS, Atty. Reg. #0069829, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, P.O. Box
972, 301 West Third Street, Dayton, Ohio 45402
       Attorney for Plaintiff-Appellee

SHAUN D. KENDRICK, SR., #A489-082, Pickaway Correctional Institution, Post Office
Box 209, Orient, Ohio 43146
      Defendant-Appellant, pro se

                                               .............

HALL, J.,

        {¶ 1}     Shaun Kendrick appeals pro se from the trial court’s denial of his “motion to
request for public records release[.]”

        {¶ 2}    In his sole assignment of error, Kendrick contends the trial court erred in denying

his motion.

        {¶ 3}    The record reflects that Kendrick, a prison inmate, made a public-records request

in Dayton Municipal Court. He sought affidavits and other records related to one or more search

warrants in his criminal case, which ended years ago with a guilty plea and sentencing on

multiple counts of rape. The municipal court denied the public-records request because Kendrick

had failed to comply with R.C. 149.43(B)(8). That statute requires an inmate seeking records

related to a criminal investigation or prosecution to support his public-records request with a

finding by the sentencing judge that the information sought is necessary to support what appears

to be a justiciable claim.

        {¶ 4}    After the municipal court denied his request for lack of the required finding by

the Montgomery County Common Pleas Court sentencing judge, Kendrick filed the motion at

issue, asking the judge below to “grant the Dayton Municipal Court Clerk of Courts Mark E.

Owens, to release the requested records that fall up under the public records act.” (Doc. #4). In a

memorandum accompanying his motion, Kendrick cited R.C. 149.43(B)(8). He also moved to

proceed in forma pauperis. The trial court overruled the motions, reasoning:

                * * * It appears the defendant is requesting that this court order the Dayton

        Municipal Court Clerk of Court Mark E. Owens to release records to him and that

        this court order Dayton Municipal Court to do so without cost. This court does not

        have jurisdiction to order the Dayton Municipal Court to release the records or to

        order that such release [be] without cost to Mr. Kendrick. Therefore, Defendant’s

        motions must be overruled by this Court.
                                                                                                   3


(Doc. #6).

        {¶ 5}    On appeal, Kendrick argues that the trial court did have jurisdiction “to make the

determination to release the records.” (Appellant’s brief at 3). He asks us to remand the cause to

the trial court with an order to release the records. (Id. at 4). For its part, the State does not

address the trial court’s jurisdiction to order the Dayton Municipal Court to release the records.

Instead, the State argues that the trial court’s decision was correct because Kendrick undeniably

has no justiciable claim for the public records at issue to support. In reply, Kendrick insists the

only issue before us is the trial court’s jurisdiction to act.

        {¶ 6}    Upon review, we believe the trial court arguably, albeit understandably, may have

misinterpreted Kendrick’s motion. Although the motion could have been worded more clearly, he

appears to have been seeking a finding from the sentencing judge, as required by R.C.

149.43(B)(8), “that the information sought in the public record is necessary to support what

appears to be a justiciable claim[.]” We believe the trial court had jurisdiction to make such a

finding, if appropriate, which then could have been taken to the Dayton Municipal Court to

obtain the records at issue.

        {¶ 7}    But even if the trial court misinterpreted the nature of Kendrick’s request, we see

no error in its denial of his motion. In short, we find no basis for reversal where, as here,

Kendrick plainly does not have any justiciable claim pertaining to the affidavits and other

search-warrant-related records at issue. This court has found that an inmate is not entitled to

public records under R.C. 149.43(B)(8) where he does not “identify any pending proceeding with

respect to which the requested documents would be material[.]” State v. Atakpu, 2d Dist.

Montgomery No. 25232, 2013-Ohio-4392, ¶ 9; see also State v. Wilson, 2d Dist. Montgomery
                                                                                                   4


No. 23247, 2009-Ohio-7035, ¶ 5, citing State v. Gibson, 2d Dist. Champaign No. 06CA37,

2007-Ohio-7161, ¶ 13.

       {¶ 8}    Here Kendrick did not identify any pending proceeding, and we are unaware of

one. He originally entered his pleas and was sentenced in 2005. After his initial appeal, he was

resentenced in August 2006.We affirmed the resentencing in 2007 and the Ohio Supreme Court

declined to review that decision in 2008. Kendrick’s convictions are final, and post-conviction

actions have been completed. Moreover, as the State points out, his guilty pleas constitute

complete admissions of guilt that would preclude him from raising any suppression issues related

to affidavits or search warrants. Under these circumstances, we cannot conceive of Kendrick

having any justiciable claim pertaining to the affidavits and other search-warrant-related records

at issue. His motion in the trial court certainly did not establish the existence of any such claim.

Accordingly, the trial court did not err in denying the motion.

       {¶ 9}    Kendrick’s assignment of error is overruled, and the judgment of the

Montgomery County Common Pleas Court is affirmed.

                                          .............



FAIN and WELBAUM, JJ., concur.



Copies mailed to:

Mathias H. Heck
Michele D. Phipps
Shaun D. Kendrick, Sr.
Hon. Michael Tucker